This is an appeal from a judgment of the district court of Hamilton county, refusing to award to the plaintiff, J. S. Deaton, a mandatory injunction requiring the county to remove and reconstruct a certain bridge over a stream on a certain public road in that county.
The trial judge made findings of fact, which in all material respects are supported by testimony. On some of the material issues there was conflict in the testimony, and as to more than one of the questions more witnesses testified in favor of appellant; but the trial judge, for reasons satisfactory to him, seems to have accepted as true and *Page 578 
given credence to the testimony submitted on behalf of the county. In pursuing that course, the trial judge passed upon the credibility of the witnesses and the weight to be given to their testimony; and it is well-settled law in this state that, unless a finding of fact made by a judge or jury is contrary to the overwhelming weight of the testimony, it will not be disturbed on appeal. This case falls within that class. The facts found by the trial judge required and support the judgment rendered in favor of the defendant, Hamilton county, and that judgment is affirmed.
Affirmed.